Citation Nr: 1242943	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to April 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.

In August 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

In October 2010, the Veteran submitted additional evidence in support of his claim.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2012). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  
The Veteran essentially contends that he has a current lumbar spine disability related to service.  He indicates that he injured his spine when he fell out of a jeep during service in 1970, and that he has had problems ever since service.  He has also stated that he has been treated for this condition since 1980. 

The Veteran was afforded an examination for his claimed spine disability in February 2008.  In the examination report, the examiner acknowledged the Veteran's report of initially injuring his spine in service and also outlined the relevant service treatment records reflecting treatment for the lumbar spine.  Based upon review of the claims folder and evaluation of the Veteran, the examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was less likely as not caused by or a result of lower back strain sustained in service.  He reasoned that the record was silent as to any treatment of the spine from 1970 to 1997, and there was only the Veteran's assertion as to continuity of symptoms.  

The Board finds this examination report is insufficient.  Although the VA examiner noted the Veteran's assertions as to having had spine problems ever since service, he appears to have disregarded the Veteran's contentions in rendering his opinion as he afforded very little weight, if any, to these statements.  Additionally, the Board notes that since the VA examination, the Veteran's wife presented testimony at his August 2010 hearing.  She testified that the Veteran complained of back problems after he returned from Vietnam and that he complained of such problems throughout the years.  See Travel Board Hearing Transcript, page 8.  In this regard, the Board notes that both the Veteran and his wife are competent to state that he has had spine problems ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Also, the record includes a September 2010 note from M.M.L, M.D. noting that he had treated the Veteran since 1999 and that the Veteran's chronic low back pain was probably due to service.  The Board finds that this opinion is likewise inadequate as Dr. L provides no bases for his opinion, and there is no indication that he reviewed any medical records in rendering his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

The Board finds that another examination is necessary to determine the etiology of the Veteran's current lumbar spine disability, specifically taking into account all of the evidence of record including the Veteran's competent statements as to having had spine pain since service, as well as his wife's observations of the Veteran's spine problems since his return from Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board also observes that during his hearing before the undersigned, the Veteran indicated that his current lumbar spine disability could be due to his field duties as a combat engineer during service, which included lifting heavy equipment, wearing back packs, performing line mine sweeps, and running into holes.  The Veteran's DD 214 reflects that he was an equipment operations mechanic, and the duties to which he testified are consistent with his occupation.  Therefore, as the Veteran is competent and credible with regard to these assertions, the examiner must also take into account these factors in addressing the etiology of the Veteran's lumbar spine disability. 


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of his current lumbar spine disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability is related to service, to include the multiple documented complaints related to the spine during service.  The examiner should also consider the Veteran's contention that his spine disability is related to the duties he performed during service, to include heavy lifting, wearing a heavy back pack, performing line mine sweeps, and running into holes. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay evidence of having had continuous back pain ever since his in-service accidents.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


